Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filled on 12/06/2021. The amendment has been entered. Claims 1, 5, 6, 8, 9, 13, 14 and 16-20 have been amended. Claims 1-20 are pending, with claims 1, 9 and 17 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 12/06/2021 regarding “Objection to the Specification” being considered, therefore previous Objection being withdrawn. 
Applicant's Arguments/Remarks on page 9-12 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. 
	Applicant's Arguments/Remarks on page 13 regarding 35 U.S.C. 103 rejections using the prior art Hill for claims 5-8, 13-16, 20 have been fully considered but found unpersuasive. Hill teaches an image recognition (IR) computing device configured to generate a list of potential matches to the subject image, transmit the list of potential matches to the user computing device for display to a user within a clothing match app and therefore teaches determining of Match score (MS) for the Article of Clothing (AOC). 
Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (Pub. No. US2016/0292779A1) (hereinafter Rose) and in view of Bowen (Patent No. US9971854B1) (hereinafter Bowen).
Regarding claim 1, Rose teaches An apparatus (Rose disclosed about apparatus as ‘machine’ in page 8 paras [0094-0096] for ascertaining a desired fit for at least one article of clothing (AOC) for a user, comprising: (Rose discussed in page 6 paras [0072 and 0073], the garment simulation module accesses the 3D garment model and can be stored in a garment model database. Additionally, the 3D garment model can include metadata information, such as a material property of the garment (e.g., elasticity, stiffness, fabric of garment, weight), size information, fitting features (e.g., based on manufacturer), and so on. The metadata information for the 3D garment model can include one or more model features such as a fitting feature, refers to characteristics that are distinctive to the specific garment.) at least one memory (Rose disclosed in page 8 paras [0097,0098 and 0100]; at least one rendering device comprising at least one display (Rose disclosed in page 2 para [0027], page 3 para [0034]); at least one controller operative to: (Under BRI, Examiner would construe the ‘controller’ as a ‘processor’ which control the overall operation of the computer system/apparatus. (Rose disclosed about processor in page 8 paras [0095 and 0100]).
Rose teaches obtain digital size certificate information (DSCI) comprising digital size information (DSI) related to at least one of form of the at least one AOC (Rose discussed in ‘Abstract”, a three-dimensional (3D) garment model of a garment based on a first and second set of sensor data, being generated by a garment simulation module. In page 1 para [0012], it has been discussed a representation of a garment “three-dimensional (3D) garment model” draped on a representation of a user or "avatar” and this 3D garment draped (e.g., mapped) on the avatar can allow the user to virtually try on a garment available for sale in a virtual dressing room. It has been size information, fitting features (e.g., based on manufacturer) etc. Therefore, Rose teaches obtaining of DSI (as sensor data) 3D garment model includes size information and other metadata information).  
Rose teaches reconstruct a digital 3D model of the at least one AOC in accordance with the DSI; (Rose discussed in page 3 para [0032], The garment simulation module can generate an avatar (e.g., 3D body model) based on the accessed sensor data from the sensors. The garment simulation module can calculate simulated forces acting on the 3D garment model based on the positioning of the avatar inside the 3D garment model and the material property of the garment. Moreover, it has been discussed in page 4 para [0043], the garment simulation module generates a 3D garment model of a garment available for sale draped on an avatar. The 3D garment model and the avatar are generated based on the first set of sensor data and the second set of sensor data. Therefore, Rose teaches constructing a digital 3D model of the garment or AOC based on the sensor data (because the 3D model ‘avatar’ is generated using the sensor data from the sensors, which has digital size information))
Rose teaches render the digital 3D model on the at least one rendering device; (Rose discussed in page 4 para [0048-0050], the display module causes a presentation, on a display of a device, of the 3D garment model draped on the avatar. In addition to presenting the 3D garment model draped on the avatar, the sensor data can be used to generate a 3D field of view that can be displayed on the display of 3D garment model draped on the avatar is performed by a graphics processing unit.). 
Rose teaches modify the digital 3D model in accordance with alterations desired by the user to generate a modified digital 3D model; (Rose discussed in page 5 paras [0053-0054], the garment simulation module modifies the 3D garment model based on the section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed. The display module updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar. Therefore, Rose teaches the digital 3D model being modified in accordance with alterations desired by the user and generated a modified digital 3D garment model on the display of the device).
Rose teaches generate desired fitting DSI (DSIDF) in accordance with the modified digital 3D model; (Rose discussed in page 5 para [0051], the garment simulation module determines a modification gesture associated with the 3D garment model draped on the avatar based on the first set of sensor data and the second set of sensor data. The modification can include modifying the existing garment that is draped on the avatar, such as altering the garment based on the modification gesture. In para [0056], it has been discussed the garment simulation module can prompt the user to confirm that the gesture represents the command (e.g., the user intended to issue the command when making the gesture). Based on the user confirming that the gesture represents the command, the system can modify (e.g., tailor) the 3D garment on behalf of the user. Therefore, the desired fitting DSI being generated garment simulation 
Rose teaches store the DSIDF in the at least one memory; (Rose discussed in page 2 para [0026], the database can include 2D or 3D representations of clothing items (e.g., garments). In page 6 paras [0070 and 0072], the garment simulation module can initially recommend a size, and then calculate simulated forces based on the initial recommendation, and update the size recommendation based on the calculated simulated forces in an iterative process. Accordingly, the display module can present the garment model with a recommended size to the user.  the garment simulation module accesses the 3D garment model. The 3D garment model can be stored in a garment model database stored in an electronic marketplace. Moreover, the garment simulation module pre-filters the garments to be presented to the user such that only 3D garment models matching the body measurements are presented to the user. Therefore, it is understood that garment simulation module can recommend a size, style to the user, can also filter the garments and presented to the user such that only 3D garment models matching the body measurements i.e. desired fitting with DSI is presented to the user through the display and all of this information being stored in the database or memory). 
and Rose teaches provide a comparison between different AOCs based on DSI. (Rose discussed in page 7 para [0089], as illustrated in FIG. 6. some example embodiments can generate an avatar of a customer based on accessed sensor data. Subsequently, the 3D garment model can be draped on the avatar and the customer can modify the 3D garment using a modification gesture, and confirm the modification. In para [0090]: “one or more of the methodologies can facilitate the visualization of different styles of a garment on the avatar using the garment simulation module. For example, FIG. 7 illustrates how a customer can visualize the look and feel of different pairs of khakis. In this example, the customer can visualize that the signature khaki 710 is a looser fit, in comparison to the alpha khaki. Additionally, the customer can visualize how the fire-brush colored alpha khaki 720 and the new-British-colored alpha khaki 730 look in relation to the customer's avatar.” It has been discussed above the 3D garment model can be draped on the avatar and the garment simulation module facilitated to visualize different styles of a garment on the avatar. The example provided in FIG. 7, a customer can visualize the look and feel of different pairs of khakis (e.g. fire-brush colored alpha khaki vs new-British-colored alpha khaki) i.e. visualize the comparison of different garments based on DSI (in 3D garment model)). 
However, Rose does not explicitly teach obtain corresponding identification information related to the at least one AOC from the at least one memory;
	and Bowen teaches obtaining corresponding identification information related to the at least one AOC from the at least one memory; (Bowen discussed in col. 23 lines 31-47, Referring to FIG. 3V, the user has selected a hoodie sport jacket. In this example, an image corresponding to the front side of the jacket is accessed from memory and displayed as a default side. The image may be a two dimensional or three-dimensional model i.e. surface of a depicted item is rendered in three dimensions. The user may activate the side selection control to scroll through available side images in a backwards or forwards direction. The corresponding image of the selected side is displayed by the user interface, with any design areas indicated (e.g. with a border or a design area identifier). In this example, the user interface indicates via identifiers, the jacket has four design areas that had been specified. Here, identification information related to the AOC (as an example the design areas of jacket being specified/indicated by the identifier) and since the hoodie sport jacket being accessed from the memory, therefore it is considered identification information related to the AOC is obtained from the memory).
	Therefore, Rose and Bowen are analogous art because they are related in performing customization or modifying of garment/apparel. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rose and Bowen before him or her, to modify the obtaining of digital size information (DSI) related to AOC in 3D garment model of Rose, to include the identification information related to the AOC in 3D model of Bowen. The suggestion/motivation for doing so would have been obvious by Bowen because an example given in FIG. 3V a hoodie sport jacket accessed from memory and displayed in three-dimensional model and this corresponding image displayed by the user interface, with any design areas indicated via identifiers (Bowen discussed in col. 23 lines 31-47). Therefore, it would have been obvious to combine Bowen with Rose to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Rose and Bowen teach The apparatus according to claim 1, wherein Rose teaches the at least one controller is operative to render a measurement to render a measurement related to at least one location in response to the user selecting the at least one location on the 3D model. (Rose discussed in page 4 para [0045-0046], the 3D garment model can be a tessellated 3D garment model. The tessellated 3D garment model can include a group of vertices associated with points on the surface of the garment. The garment points can be generated using a tessellation technique. For example, a shirt can be tessellated with triangles and the vertices of the triangles can be the garment points of the 3D garment model. The garment points can include location information such as an x, y, and z position value. The garment simulation module can position at least a portion of the avatar inside the garment points and positioning include placing the garment model on or around the avatar. In para [0048], it has been discussed the display module causes a presentation, on a display of a device, of the 3D garment model draped on the avatar and presented to the user. Here, the location on the 3D model are garment points can include location information such as an x, y, and z position value. The garment points of the 3D garment model (e.g. shirt) can be tessellated with triangles and the vertices of the triangles using tessellation technique. The garment simulation module as a controller is operative to place the 3D garment model on or around the avatar and render the measurement related to location or garment points (x, y, and z position value) of the 3D garment model to the user’s display device).
	Regarding claim 3, Rose and Bowen teach The apparatus according to claim 2, wherein Rose teaches the at least one controller is operative to modify the rendered measurement in accordance with an input of the user and modify the DSIDF accordingly. (Rose discussed in page 5 para [0052-0053], the garment simulation module determines that the avatar has a first shape based on the sensor data received at a first time. Additionally, the garment simulation module determines a second shape for the avatar based on the sensor data received at a second time, which occurs after the first time. By analyzing the difference between the first and second shapes, the garment simulation module determines the modification gesture performed by the user, and that the modification gesture represents a command to initiate an action to modify the 3D garment model. The garment simulation module modifies the 3D garment model based on the determined modification gesture. For example, based on the modification gesture, a section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed based on the modification gesture. Therefore, Rose teaches the garment simulation module as a controller modified the rendered measurement according to the input of the user i.e. 3D garment model modified based on the determined modification gesture (from the user) and modify the fit of the garment i.e. DSIDF can be modified based on the user’s input).
	Regarding claim 4, Rose and Bowen teach The apparatus according to claim 1, wherein Rose teaches the at least one controller is operative to obtain DSI for a plurality of articles of clothing of a vendor (DSI-V). (Rose discussed in page 6 para [0070-0072], the garment simulation module can be configured to determine a size from a set of sizes for the garment and the display module can present the garment model with a recommended size to the user. Furthermore, the garment manufacturer, designer, or stylist. The garment simulation module can access the 3D garment model and the 3D garment model can include metadata information, such as size information, fitting features (e.g., based on manufacturer) etc. Therefore, Rose teaches the garment simulation module as a controller is operative to obtain DSI (e.g. 3D garment model can include metadata information size information, fitting features etc. based on the manufacturer or vendor (DSI-V)).
	Regarding claim 5, Rose and Bowen teach The apparatus according to claim 1, wherein Rose teaches the at least one controller is operative to provide the user at least one of a virtual fitting, visual comparison, and numerical comparison with one or more AOCs based upon a comparison of DSCI thereof. (Rose discussed in page 7 para [0089], as illustrated in FIG. 6. some example embodiments can generate an avatar of a customer based on accessed sensor data. Subsequently, the 3D garment model can be draped on the avatar and the customer can modify the 3D garment using a modification gesture. In para [0090]: “one or more of the methodologies can facilitate the visualization of different styles of a garment on the avatar using the garment simulation module. For example, FIG. 7 illustrates how a customer can visualize the look and feel of different pairs of khakis. In this example, the customer can visualize that the signature khaki 710 is a looser fit, in comparison to the alpha khaki. Additionally, the customer can visualize how the fire-brush colored alpha 
	Regarding claim 8, Rose and Bowen teach The apparatus according to claim 1, wherein Rose teaches the at least one controller is operative to render at least one surface of the digital 3D model using colors to indicate elasticity information. (Under BRI, Examiner would construe the ‘elasticity information’ for a garment as ‘how loose or tight fitting of the cloth/garment’ on the user. Rose discussed in page 6 para [0072], the 3D garment model can include metadata information, such as a material property of the garment e.g. elasticity, stiffness etc. In para [0090]: “one or more of the methodologies can facilitate the visualization of different styles of a garment on the avatar using the garment simulation module. For example, FIG. 7 illustrates how a customer can visualize the look and feel of different pairs of khakis. In this example, the customer can visualize that the signature khaki 710 is a looser fit, in comparison to the alpha khaki. Additionally, the customer can visualize how the fire-brush colored alpha khaki 720 and the new-British-colored alpha khaki 730 look in relation to the customer's avatar.” It has been discussed above garment simulation module as a controller facilitated to visualize different styles of a garment on the avatar. The customer can visualize the signature khaki is a looser fit, compared to the alpha khaki . 
	Claims 6, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose and Bowen and further in view of Hill et al. (Pub. No.  US2018/0068205A9) (hereinafter Hill).
	Regarding claim 6, Rose and Bowen teach The apparatus according to claim 1, however, Rose and Bowen do not explicitly teach the at least one controller is operative to render a determined match score (MS) for each of the plurality of articles of clothing of the vendor. 
Wherein Hill teaches the at least one controller is operative to render a determined match score (MS) for each of the plurality of articles of clothing of the vendor. (Hill disclosed in page 2 para [0019]: “The IR computing device receives a search request including the subject image from the user computing device. The IR computing device is configured to employ an object recognition component to perform image recognition or analysis on the subject image as well as on a plurality of vendor images to identify one or more potential matches. In one embodiment, the object recognition component is trained to analyze clothing items. The object recognition component may include, for example, OpenCV, trained to recognize and analyze clothing using machine learning (e.g. a neural network) ... The object recognition component may return a confidence score, or a value representing how closely a vendor image matches the subject image.” Here, the DSI of AOC i.e. DSI-V from the vendor being obtained through the IR computing device and object recognition 
Regarding claim 7, Rose and Bowen teach The apparatus according to claim 5, however, Rose and Bowen do not explicitly teach the at least one controller is operative to select one or more articles of clothing of the vendor that have a match score (MS) that is greater than a threshold value. (Hill disclosed in page 3 para [0023]: “The IR computing device generates a list of potential matches (i.e. search results) based on the image recognition. The list includes vendor images that the IR computing device has identified as potential matches for the subject image. In some embodiments, a vendor image is identified as a potential match if image recognition performed on that vendor image returns a match confidence score above a predefined threshold (e.g. how closely a stored value representing a degree to which vendor image must match the subject image).” Here, the DSI of AOC i.e. DSI-V from the vendor being obtained through the IR computing device where DSI-V are stored in image database (vendors' images of clothing items for sale). In page 5 para [0041]: “The IR computing device 102 analyzes vendor images 122 and generates a list of potential matches of the subject image and/or the search filters. In one embodiment, vendor images 122 that match the subject image with a confidence score higher than a predetermined threshold are automatically added to the list of potential matches. Each potential match includes a vendor 
Regarding claim 9, Rose teaches A method (Rose disclosed in page 3 para [0036, 0037]) for ascertaining a desired fit for at least one article of clothing (AOC) for a user, the method performed by at least one controller, the method comprising acts of: Rose discussed in page 6 paras [0072 and 0073], the garment simulation module accesses the 3D garment model and can be stored in a garment model database. Additionally, the 3D garment model can include metadata information, such as a material property of the garment (e.g., elasticity, stiffness, fabric of garment, weight), size information, fitting features (e.g., based on manufacturer), and so on. The metadata information for the 3D garment model can include one or more model features such as a fitting feature, refers to characteristics that are distinctive to the specific garment.) configuring the at least one controller to: (Under BRI, Examiner would construe the ‘controller’ as a ‘processor’ which control the overall operation of the computer system/apparatus. Rose disclosed about processor in page 8 paras [0095 and 0100]).
Rose teaches obtain digital size certificate information (DSCI) comprising digital size information (DSI) related to at least one of form of the at least one AOC (Rose discussed in ‘Abstract”, a three-dimensional (3D) garment model of a garment based on a first and second set of sensor data, being generated by a garment simulation module. In page 1 para [0012], it has been discussed a representation of a garment “three-dimensional (3D) garment model” draped on a representation of a user or "avatar” and this 3D garment draped (e.g., mapped) on the avatar can allow the user to virtually try on a garment available for sale in a virtual dressing room. It has been discussed in page 6 para [0072], the 3D garment model can include metadata information, such as a material property of the garment (e.g., elasticity, stiffness, fabric of garment, weight), size information, fitting features (e.g., based on manufacturer) etc. Therefore, Rose teaches obtaining of DSI (as sensor data) 3D garment model includes size information and other metadata information).  
Rose teaches reconstruct a digital 3D model of the at least one AOC in accordance with the DSI; (Rose discussed in page 3 para [0032], The garment simulation module can generate an avatar (e.g., 3D body model) based on the accessed sensor data from the sensors. The garment simulation module can calculate simulated forces acting on the 3D garment model based on the positioning of the avatar inside the 3D garment model and the material property of the garment. Moreover, it has been discussed in page 4 para [0043], the garment simulation module generates a 3D garment model of a garment available for sale draped on an avatar. The 3D garment model and the avatar are generated based on the first set of sensor data and the second set of sensor data. Therefore, Rose teaches constructing a digital 3D model of 
Rose teaches render the digital 3D model on the at least one rendering device; (Rose discussed in page 4 para [0048-0050], the display module causes a presentation, on a display of a device, of the 3D garment model draped on the avatar. In addition to presenting the 3D garment model draped on the avatar, the sensor data can be used to generate a 3D field of view that can be displayed on the display of the device. The generating of the 3D garment model draped on the avatar is performed by a graphics processing unit.). 
Rose teaches modify the digital 3D model in accordance with alterations desired by the user to generate a modified digital 3D model; (Rose discussed in page 5 paras [0053-0054], the garment simulation module modifies the 3D garment model based on the section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed. The display module updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar. Therefore, Rose teaches the digital 3D model being modified in accordance with alterations desired by the user and generated a modified digital 3D garment model on the display of the device).
Rose teaches generate desired fitting DSI (DSIDF) in accordance with the modified digital 3D model; (Rose discussed in page 5 para [0051], the garment simulation module determines a modification gesture associated with the 3D garment model draped on the avatar based on the first set of sensor data and the second set of altering the garment based on the modification gesture. In para [0056], it has been discussed the garment simulation module can prompt the user to confirm that the gesture represents the command (e.g., the user intended to issue the command when making the gesture). Based on the user confirming that the gesture represents the command, the system can modify (e.g., tailor) the 3D garment on behalf of the user. Therefore, the desired fitting DSI being generated garment simulation module which determines a modification gesture associated with the 3D garment model based on the first and the second set of sensor data. The existing garment (3D garment) get modified or tailored by the system on behalf of the user after confirming the gesture represents the command or issuing a voice command i.e. the desired fitting DSI being generated after the user’s confirmation regarding modifying/altering the 3D garment model).  
Rose teaches store the DSIDF in the at least one memory; (Rose discussed in page 2 para [0026], the database can include 2D or 3D representations of clothing items (e.g., garments). In page 6 paras [0070 and 0072], the garment simulation module can initially recommend a size, and then calculate simulated forces based on the initial recommendation, and update the size recommendation based on the calculated simulated forces in an iterative process. Accordingly, the display module can present the garment model with a recommended size to the user.  the garment simulation module accesses the 3D garment model. The 3D garment model can be stored in a garment model database stored in an electronic marketplace. Moreover, the garment simulation module pre-filters the garments to be presented to the user such that only 3D 
and Rose teaches provide a comparison between different AOCs based on DSI. (Rose discussed in page 7 para [0089], as illustrated in FIG. 6. some example embodiments can generate an avatar of a customer based on accessed sensor data. Subsequently, the 3D garment model can be draped on the avatar and the customer can modify the 3D garment using a modification gesture, and confirm the modification. In para [0090]: “one or more of the methodologies can facilitate the visualization of different styles of a garment on the avatar using the garment simulation module. For example, FIG. 7 illustrates how a customer can visualize the look and feel of different pairs of khakis. In this example, the customer can visualize that the signature khaki 710 is a looser fit, in comparison to the alpha khaki. Additionally, the customer can visualize how the fire-brush colored alpha khaki 720 and the new-British-colored alpha khaki 730 look in relation to the customer's avatar.” It has been discussed above the 3D garment model can be draped on the avatar and the garment simulation module facilitated to visualize different styles of a garment on the avatar. The example provided in FIG. 7, a customer can visualize the look and feel of different pairs of khakis (e.g. fire-brush colored alpha khaki vs new-British-colored alpha khaki) i.e. visualize the comparison of different garments based on DSI (in 3D garment model)). 
Rose do not explicitly teach corresponding identification information related to the at least one AOC from the at least one memory;
and Bowen teaches corresponding identification information related to the at least one AOC from the at least one memory; (Bowen discussed in col. 23 lines 31-47, Referring to FIG. 3V, the user has selected a hoodie sport jacket. In this example, an image corresponding to the front side of the jacket is accessed from memory and displayed as a default side. The image may be a two dimensional or three-dimensional model i.e. surface of a depicted item is rendered in three dimensions. The user may activate the side selection control to scroll through available side images in a backwards or forwards direction. The corresponding image of the selected side is displayed by the user interface, with any design areas indicated (e.g. with a border or a design area identifier). In this example, the user interface indicates via identifiers, the jacket has four design areas that had been specified. Here, identification information related to the AOC (as an example the design areas of jacket being specified/indicated by the identifier) and since the hoodie sport jacket being accessed from the memory, therefore it is considered identification information related to the AOC is obtained from the memory).
Therefore, Rose and Bowen are analogous art because they are related in performing customization or modifying of garment/apparel. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rose and Bowen before him or her, to modify the obtaining of digital size information (DSI) related to AOC in 3D garment model of Rose, to include the identification information related to the Bowen. The suggestion/motivation for doing so would have been obvious by Bowen because an example given in FIG. 3V a hoodie sport jacket accessed from memory and displayed in three-dimensional model and this corresponding image displayed by the user interface, with any design areas indicated via identifiers (Bowen discussed in col. 23 lines 31-47). Therefore, it would have been obvious to combine Bowen with Rose to obtain the invention as specified in the instant claim(s). 
However, Rose and Bowen do not explicitly teach determine a match score (MS) by comparing DSI of at least one AOC of a vendor with that of at least one AOC of the user. 
Hill teaches determine a match score (MS) by comparing DSI of at least one AOC of a vendor with that of at least one AOC of the user. (Hill disclosed in page 2 para [0018]: “The user captures a subject image of a subject clothing item that they are interested in … The subject image may be captured using a camera integral to the user's computing device and/or may be captured using a separate computing device (e.g. a digital camera) and later downloaded to the user computing device. Additionally or alternatively, the user may have an existing subject image of a clothing item (e.g. an image found online) that they wish to find potential matches for. The user accesses the clothing match app to transmit the subject image to the IR computing device with a search request.” Here, the subject image contains the DSI of AOC from the user/customer. In page 3 para [0022]: “In some embodiments, the IR computing device is configured to access the image database to search vendors' images of clothing match confidence score above a predefined threshold (e.g. how closely a stored value representing a degree to which vendor image must match the subject image).” Here, the DSI of AOC i.e. DSI-V from the vendor being obtained through the IR computing device where DSI-V are stored in image database (vendors' images of clothing items for sale). A comparison being performed in between of DSI of AOC from the user/customer and the DSI-V from the vendor and match score (MS) being determined when a vendor image is identified as a potential match (image recognition performed on that vendor image).  
	Therefore, Rose, Bowen and Hill are analogous art because they are related to have desired fitting in article of clothing to enhance successful and satisfying shopping experience. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rose, Bowen and Hill before him or her, to modify obtaining of digital size information (DSI) identification information related to the AOC in 3D model of Rose and Bowen, to include the determining of match score by comparing DSI of of a vendor with the AOC of the user of Hill. The suggestion/motivation for doing so would have been obvious by Hill because  the IR computing device has identified as potential matches between the list of vendor images and the subject image and a vendor image is identified as a potential match if image recognition performed on that vendor image returns a match confidence score above a predefined threshold (Hill disclosed in page 3 para [0023]). Therefore, it would have been obvious to combine Hill with Rose and Bowen to obtain the invention as specified in the instant claim(s).
	Regarding claims 10-16 Rose, Bowen and Hill teach The method according to claim 9, are incorporating the rejections of claims 2-8 respectively, because claims 10-16 have substantially similar claim language as claims 2-8, therefore claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, Bowen and Hill as discussed above for substantially similar rationale.
	Regarding claim 17 is incorporating the rejections of claim 9, because claim 17 has substantially similar claim language as claim 9, therefore claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rose, Bowen and Hill as discussed above for substantially similar rationale.
	Regarding claims 18-20, Rose, Bowen and Hill teach The method according to claim 17, are incorporating the rejections of claims 2, 4 and 5 respectively, because claims 18-20 have substantially similar claim language as claims 2, 4 and 5, therefore claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, Bowen and Hill as discussed above for substantially similar rationale. 

	
Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SIDDIQUE et al. (Pub. No. US2016/0210602A1) disclosed methods and systems are related to an online apparel modeling system that allows users to have three-dimensional models of their physical profile created. The modeling system allows users to have three-dimensional models that are representative of their physical profile created. The virtual modeling of apparel provides the user with an indication regarding the suitability of the apparel for the user. These features are representative of 'interactive shopping' where users are not just limited to examining different views of a product before purchasing it from an electronic catalogue but are able to examine 3D product simulations by putting them on their 3D virtual embodiments, interacting with products via their virtual model or directly, acquiring different perspectives of the product in 3D.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148